Case: 20-60693      Document: 00516264396         Page: 1    Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2022
                                  No. 20-60693                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Estate of Jessica Danielle Brown,

                                                            Plaintiff—Appellant,

                                       versus

   George County, Mississippi,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CV-230


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Estate of Jessica Danielle Brown (the Estate), which was
   substituted as plaintiff after the death of original plaintiff Jessica Danielle
   Brown Carroll, former inmate in the George County Regional Correctional
   Facility, appeals the summary judgment entered in its 42 U.S.C. § 1983



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60693        Document: 00516264396        Page: 2    Date Filed: 04/01/2022




                                    No. 20-60693


   lawsuit and the denial of its Federal Rule of Civil Procedure 59(e) motion.
   We affirm.
          Any initial procedural error by the district court in sua sponte granting
   summary judgment on an issue not raised by the parties was rendered
   harmless by the court’s subsequent ruling on the Rule 59(e) motion. See
   Simmons v. Reliance Standard Life Ins. Co. of Tex., 310 F.3d 865, 869 n.4 (5th
   Cir. 2002). Additionally, Carroll was incarcerated pursuant to an order
   issued by a municipal judge acting in his judicial capacity. Thus, as the
   district court found, the action of the judge cannot constitute municipal
   policy. See Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992); see also Davis v.
   Tarrant Cnty., 565 F.3d 214, 227 (5th Cir. 2009). The district court did not
   err by granting summary judgment in favor of George County on Carroll’s
   constitutional claims. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694
   (1978); Fed. R. Civ. P. 56(a). Because Carroll was confined in the George
   County Regional Correctional Facility at the time that her claims arose, the
   Estate has shown no error in the district court’s dismissal of her state law
   claims under the Mississippi Torts Claims Act. See Miss. Code Ann.
   § 11-46-9(1)(m).
          We decline to address the Estate’s claim that the George County
   sheriff acted as an official policymaker because that issue was raised for the
   first time on appeal. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
   Also, it is not necessary to address the Estate’s remaining claims in light of
   its failure to establish the existence of a requisite county policy or practice
   under Monell. See Monell, 436 U.S. at 694. Finally, the district court did not
   err by denying the Rule 59(e) motion simply because it was unopposed. See
   Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 356 (5th Cir. 1993).
          AFFIRMED.




                                          2